
	
		III
		111th CONGRESS
		2d Session
		S. RES. 518
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2010
			Mr. Thune (for himself,
			 Mr. Casey, Mr.
			 Johnson, and Mr. Feingold)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the week beginning May 9, 2010,
		  as National Nursing Home Week.
	
	
		Whereas more than 1,500,000 elderly and disabled
			 individuals live in the nearly 16,000 nursing facilities in the United
			 States;
		Whereas the annual celebration of National Nursing Home
			 Week invites people in communities nationwide to recognize nursing home
			 residents and staff for their contributions to their communities;
		Whereas the theme for National Nursing Home Week in 2010
			 is Enriching Every Day, honoring caregivers who are
			 enriching every day for elderly and disabled individuals, adding
			 value to their lives and helping them to overcome many of the infirmities of
			 age and disability;
		Whereas nursing homes are intimate communities where acts
			 of caring, kindness, and respect are the norm;
		Whereas, when the positive bond that naturally develops
			 between patients and their caregivers is established, patients experience not
			 only better physical care and healing, but also enrichment of the mind, heart,
			 and spirit and an affirmation of their value; and
		Whereas National Nursing Home Week recognizes the people
			 who provide care to the Nation’s most vulnerable population: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week beginning May 9, 2010, as National Nursing Home
			 Week;
			(2)recognizes that a
			 majority of people in the United States, because of social needs, disability,
			 trauma, or illness, will require long-term care services at some point in their
			 lives;
			(3)honors nursing
			 home residents and the people who care for them each day, including family
			 members, volunteers, and dedicated long-term care professionals, for their
			 contributions to their communities and the United States; and
			(4)encourages the
			 people of the United States to observe National Nursing Home Week with
			 appropriate ceremonies and activities.
			
